Citation Nr: 0002091	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-06 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
April 1970.  This appeal arises from a June 1997 rating 
decision of the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted special 
monthly pension, by reason of being housebound, effective 
January 30, 1997 and denied entitlement to special monthly 
pension based on the need for aid and attendance.  The 
veteran disagreed with the denial of special monthly pension 
based on the need for aid and attendance and the instant 
appeal ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The objective medical evidence shows that the veteran is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

3.  The objective medical evidence shows that the veteran 
does not require the daily personal health care of a skilled 
provider without which he would require nursing home or other 
institutional care.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502(b), 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for entitlement to 
special monthly pension based on the need for regular aid and 
attendance of another person is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that he has submitted sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).  

Under 38 U.S.C.A. § 1521(d), where an otherwise eligible 
veteran is in need of regular aid and attendance, an 
increased rate of pension is payable. A person is considered 
in need of regular aid and attendance of another if such 
person is (1) a patient in a nursing home or (2) helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another. 38 U.S.C.A. § 
1502(b) (West 1991); 38 C.F.R. § 3.351 (1999). The factual 
need for aid and attendance may be established under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c) (1999).

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

The Board notes that the veteran's current nonservice-
connected disabilities are as follows:  degenerative 
arthritis, thoracic and lumbar spine, evaluated as 60 percent 
disabling; status post fracture, right knee, with 
arthroscopic surgery, evaluated as 40 percent disabling; 
status post medial meniscectomy, left knee, with traumatic 
arthritis; evaluated as 40 percent disabling; status post 
injury, right elbow, major, evaluated as 30 percent 
disabling; partial tear, rotator cuff, left shoulder, with 
traumatic arthritis, evaluated as 30 percent disabling; 
schizoaffective disorder, evaluated as 30 percent disabling; 
status post fracture, fifth right metacarpal bone, evaluated 
as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; hiatal hernia, mild, evaluated as 
10 percent disabling, and hepatitis, asymptomatic, evaluated 
as noncompensable.  By rating decision of June 1997, special 
monthly pension at the housebound rate was granted, effective 
from January 30, 1997.  The veteran continued to assert that 
he warranted special monthly pension based on the need for 
regular aid and attendance.  

The Board has thoroughly reviewed the evidence in this case, 
in light of the veteran's contentions. In April 1997, the 
veteran underwent a VA aid and attendance examination.  The 
veteran's gait was described as unsteady.  He complained of 
very limited capacity of locomotion due to pain.  The 
examiner provided diagnoses of schizoaffective disorder, 
hypertension, degenerative joint disease of lower back and 
bilateral knee joints, status post torn rotator cuff of the 
left shoulder with limitation of motion and pain and mild 
hiatal hernia.  The examiner stated that most of the time, 
the veteran was limited to housebound status.  His ambulation 
was limited with the use of one or two Canadian crutches.  
Without crutches, he was unable to walk.  With crutches he 
would probably be able to walk two blocks.  He used knee 
braces on both knees and Canadian crutches as aids of 
locomotion.  As for the veteran's self care, the examiner 
indicated that the veteran needed assistance for clothing and 
bathing.  He had limitation of movement due to severe knee 
and back pain and an active mental condition which caused 
limitation of function and low stress tolerance.  The 
examiner indicated that these disabilities affect the 
veteran's ability to perform self care, ambulate or travel 
beyond the premises of the home, or, if hospitalized, beyond 
the ward or clinical area.  

VA radiology and CT scans of the lumbosacral spine were 
performed in June 1997.  The radiology impression was of 
extensive chronic degenerative disc disease at the L4-L5 
level and slight chronic degenerative disc disease at the 
T11-T12 and L5-S1 levels with some secondary degenerative 
changes of the lower lumbar facet joints of moderate degree.  
The impression of the CT scan was diffuse protrusion of the 
disc at the L4-5 level with result in spinal canal stenosis.  
There were associated moderate degenerative arthritic changes 
of the posterior facet joints.  There was a left pericentral 
protrusion of the disc at the L5-S1 level with lesser 
degenerative changes of the L5 facet joint.  There was 
foraminal narrowing at the L4-5 level bilaterally and no 
acute destructive process superimposed on these chronic 
degenerative changes.  

From September 1994 to April 1998, the veteran was admitted 
to a VA domiciliary and while a resident of the domiciliary, 
relapsed, and was hospitalized by VA for alcohol abuse.  In 
October 1997, a nursing assessment was performed which 
indicated, in pertinent part, that the veteran had some major 
health problems that were under control.  His limited range 
of motion required assistance when ambulating.  In 
December 1997, it was noted that prior to his admission to 
the domiciliary, the veteran was homeless.  He stated that he 
did not think he was very successful with independent living.  
In January 1998, he was seen in the physical medicine and 
rehabilitation service.  He complained of left hip and knee 
joint pain.  His general strength, endurance, posture, 
coordination, and transfer were described as good.  He 
ambulated with one forearm crutch.  He was independent with 
aids of daily living.  When going from wheelchair to 
standing, he was independent.  He had a standing tolerance of 
two to three minutes.  His standing posture was good.  He was 
able to walk with one forearm crutch for 150+ feet.  He had 
normal range of motion on most joint testing.  The veteran 
was introduced to the use and benefit of kinesitherapy 
equipment and instructed in the benefit of exercise to 
decrease his pain.  

The veteran's April 1997 VA aid and attendance examination 
revealed that the veteran had difficulty ambulating and 
complained of pain in the back.  Although he was required to 
ambulate with a crutch, the examiner indicated that the 
veteran was able to ambulate two blocks.  It was also stated 
that he needed assistance with clothing and bathing.  
However, the examiner did not relate that the veteran had 
problems self-feeding, with grip, fine movements or attending 
to the wants of nature.  Furthermore, while hospitalized and 
living in a domiciliary in 1997 and 1998, the veteran's 
strength, endurance, posture and coordination were described 
as good.  His major health problems were determined to be 
under control and although his motion was limited, he was 
able to walk with assistance. The veteran felt that he had 
not been successful with independent living, but he was 
determined to be independent enough in his daily living to 
live in the domiciliary.  Finally, the veteran is not blind 
for VA purposes, does not require nursing home care because 
of mental or physical capacity, and in a January 1998 medical 
report, was described as independent enough to tend to his 
activities of daily living.  He presently receives housebound 
benefits; however, the present medical evidence of record 
does not show that the veteran is so helpless or so nearly 
helpless that he requires the aid and attendance of another 
individual.  Therefore, special monthly pension based on the 
need for regular aid and attendance is not warranted.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

